                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF ALABAMA

                                   MOBILE DIVISION


LOUIS HOLGER,

                Plaintiff,

       V.                                              CV 119-224


SAINT PAUL TRAVELERS COMPANY,
INC., et al..

                Defendants.



                                       ORDER



        After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

         SO ORDERED this ^T^day of                        2019, at Augusta, Georgia.



                                          J. RANIYAL HAIX, CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT
                                                 lERN DISTRICT OF GEORGIA
